Citation Nr: 1503930	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was originally scheduled to testify before a Veterans Law Judge (VLJ) at the RO on October 27, 2014.  The Veteran did not appear for the hearing and did not provide a reason for his failure to appear; accordingly, his hearing request is considered withdrawn.

The issue of entitlement to payment of medical expenses for treatment at Mission Hospital received from August 15, 2008 to August 22, 2008 has been raised by the record in a July 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

It appears from a review of the Veteran's file that VA treatment records are incomplete.  The claim file only contains VA treatment records until January 2010.  Moreover, the most recent VA treatment records only pertain to the Veteran's gastrointestinal disability and do not contain treatment for the Veteran's claimed heart disability.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, there are possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

The Veteran maintains that he has a heart disability as a direct result of an allergic reaction to prescription medication from the Asheville VAMC.  Private treatment records from Mission Hospital in August 2008 note that the Veteran suffered from an allergic reaction to Sulfasalazine.  His symptoms presented primarily as a fever; however, he experienced atrial fibrillation with his fever spikes.  In August 2009, a VA examiner offered an opinion, but then stated that he was not aware of what type of disability the Veteran was claiming.  The August 2009 opinion is inadequate and another opinion must be obtained to make a determination in this case.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:


1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Ask the Veteran to identify any relevant private treatment records pertaining to his heart disability.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).


3.  Obtain a medical opinion in conjunction with the Veteran's 1151 claim for a heart disability.  The claim folder and any newly received records should be made available and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is asked to determine whether it is at least as likely as not (a degree of probability) that the Veteran has additional heart disability which was proximately caused by VA treatment for his ulcerative colitis, including an adverse reaction to prescribed medication, in 2008.

If the Veteran has an additional disability as a result of treatment for his ulcerative colitis in 2008, is it at least as likely as not that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care?

If the Veteran has an additional disability as a result of treatment for his ulcerative colitis in 2008, is it at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or is it at least as likely as not that any additional disability is the result of an event not reasonably foreseeable?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


